DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11 April 2022, with respect to the rejection of claims 1-3, 5-9, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, and 11 has been withdrawn. 

Reasons for Allowance
Claims 1-3, 5-9 and 11 are allowed.

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for an apparatus including a gas concentration measuring space, the method comprising: performing a variation value calculation procedure under each of a plurality of types of temperature conditions in which a reference gas contained in the concentration measuring space has different temperatures, the variation value calculation procedure comprising: measuring a propagation time required for an ultrasonic wave to travel through a measurement track within the concentration measuring space; acquiring a temperature calculation value based on a measurement value of the propagation time and a reference length of the measurement track; measuring a temperature in the concentration measuring space to acquire a temperature measurement value; and acquiring a substituted temperature variation value indicative of a difference between the temperature calculation value and the temperature measurement value; and determining calibration information used for associating a temperature of a sample gas to be measured with a temperature compensation value for the temperature, based on the substituted temperature variation value acquired under each of the temperature conditions.
With regards to claim 5, the prior art of record fails to teach and/or suggest a gas concentration measuring apparatus, comprising, in combination with the other recited elements, processing circuitry that: measures a propagation time that has elapsed between transmission of the ultrasonic wave from the transmitter and reception in the receiver, of the ultrasonic wave having traveled through a measurement track within the concentration measuring space, to acquire a propagation time measurement value; determines, based on output of a temperature sensor, a temperature in the concentration measuring space to acquire a gas temperature measurement value; and acquires a concentration of a sample gas based on the propagation time measurement value, a reference length of the measurement track, and the gas temperature measurement value; wherein the processing circuitry corrects the gas temperature measurement value using predetermined calibration information to acquire a compensated temperature measurement value, and acquires, based on the compensated temperature measurement value, a concentration of the sample gas, the calibration information is information used for associating the gas temperature measurement value with a temperature compensation value, the temperature compensation value includes a value that compensates for at least one of a variation in length of the measurement track in response to a change in temperature of the concentration measuring space, a variation in the propagation time measurement value in response to a change in temperature of the transmitter, or a variation in the propagation time measurement value in response to a change in temperature of the receiver, and the processing circuitry acquires the compensated temperature measurement value based on the temperature compensation value associated with the gas temperature measurement value, especially wherein the calibration information is determined through a calibration information acquiring process, the calibration information acquiring process comprising: performing a variation value calculation procedure under each of a plurality of types of temperature conditions in which a reference gas contained in the concentration measuring space has different temperatures, the variation value calculation procedure comprising: acquiring, by the processing circuitry, a propagation time required for the ultrasonic wave to travel through the measurement track; and acquiring, by the processing circuitry or an external calculation device installed separately from the gas concentration measuring apparatus, a temperature calculation value based on the propagation time measurement value and the reference lengthy wherein the calibration information acquiring process further comprises: determining, based on output of a temperature sensor, a temperature in the concentration measuring space to acquire a temperature measurement value; and acquiring, by the processing circuitry or the external calculation device, a substituted temperature variation value indicative of a difference between the temperature calculation value and the temperature measurement value.
With regards to claim 7, the prior art of record fails to teach and/or suggest a gas concentration measuring apparatus, comprising, in combination with the other recited elements, at least one processor that: performs a variation value calculation procedure under each of a plurality of types of temperature conditions in which a reference gas contained in the concentration measuring space has different temperatures, especially wherein the variation value calculation procedure comprises acquiring, by the at least one processor, a propagation time required for the ultrasonic wave to travel through the measurement track, acquiring, by the at least one processor or an external calculation device installed separately from the gas concentration measuring apparatus, a temperature calculation value based on the propagation time measurement value and the reference length, determining, by the at least one processor and based on output of a temperature sensor, a temperature in the concentration measuring space to acquire a temperature measurement value, and acquiring, by the at least one processor or the external calculation device, a substituted temperature variation value indicative of a difference between the temperature calculation value and the temperature measurement value, and determining, based on the substituted temperature variation value acquired under each of the temperature conditions, the calibration information used for associating a temperature of the sample gas contained in the concentration measuring space with a temperature compensation value from the at least one processor or the external calculation device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855